                United States District Court
      -------------------------- DISTRICT OF KANSAS----------------------------


MELVIN HALE,

                      Plaintiff,

v.                                                    Case No. 16-4183-DDC

JACKIE VIETTI, PH.D.,
DAVID CORDLE, PH.D.,
JUDY ANDERSON,
KEVIN JOHNSON,
RAY LAUBER,
MIRAH DOW, PH.D.,
GARY WYATT, PH.D.,

                      Defendants.


                         JUDGMENT IN A CIVIL CASE
☒      Jury Verdict. This action came before the Court for a jury trial. The issues have been
       tried and the jury has rendered its verdict.

☒      Decision by the Court. This action came before the Court. The issues have been
       considered and a decision has been rendered.


       The court dismisses defendants Jackie Vietti, Ph.D., Judy Anderson, Kevin Johnson,

Ray Lauber, Mirah Dow, Ph.D. and Gary Wyatt, Ph.D. from the case as a matter of law at

the close of plaintiff’s evidence on July 11, 2019.

       Pursuant to the jury verdict returned on July 15, 2019, defendant David Cordle,

Ph.D. is granted judgment against plaintiff’s First Amendment Retaliation Claim, as

pleaded in Count I of the Complaint.
       THE COURT ORDERS THAT plaintiff recovers nothing, the action is dismissed on

the merits, and the defendants Jackie Vietti, Ph.D., David Cordle, Ph.D., Judy Anderson,

Kevin Johnson, Ray Lauber, Mirah Dow, Ph.D., and Gary Wyatt, Ph.D. recover costs from

the plaintiff.



____07/15/2019                                  TIMOTHY M. O’BRIEN
    Date                                        CLERK OF THE DISTRICT COURT

                                                by: __s/ Megan Garrett_____________
                                                       Deputy Clerk
